Citation Nr: 1021830	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-11 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for type II diabetes mellitus 
(diabetes).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to 
September 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has alleged that he was exposed to Agent Orange 
as a result of his tour of duty in Thailand.  He asserts that 
the exposure was the result of (a) a layover in Vietnam on 
his way to Thailand, (b) working at Deep Water Port on claims 
on damaged cargo, to include barrels of Agent Orange, and (c) 
working at an Air Force Base where Agent Orange was used.  
See, e.g., August 2006, March 2009, and November 2009 
statements.  Initially, the Board notes that the RO did 
attempt to verify the contention of exposure to herbicides 
while stationed at the Air Base in Thailand, as a result of 
which it learned that herbicides were not used in Thailand 
after 1965.  The RO did not inform the Veteran of this fact, 
however.  This should be done.  The RO also does not appear 
to have attempted to verify the Veteran's histories of 
handling claims on cargo containing Agent Orange and having a 
layover in Vietnam.  This should be done.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should verify whether the 
Veteran was exposed to herbicide agents 
due to his tour of duty in Thailand, to 
include whether his flight to Thailand in 
September 1971 had a layover in Vietnam 
and whether he was exposed to Agent Orange 
while working as a claims clerk in 
Thailand.  The Veteran should be informed 
of the results of the verification 
efforts.  

2.  Thereafter, the AMC/RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


